DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group V, claims 1-7 and 20, in the reply filed on February 10, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 2, 5, 6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicants admitted prior art in view of Zhang et al. (The arc characteristics and metal transfer behavior of cold metal transfer and its use in joining aluminum to zinc coated steel, Materials Science and Engineering A, 499(2009)111-113).
Regarding applicants’ claim 1, applicants’ admit that it was known to braze together metal sheets using a braze interlayer between adjacent sheets in order to join and seal two or more layers and further to use conventional welding in proximity to braze boundary layers where conventional welding techniques often result in cracking (present specification at page 1).  Applicants do not appear to explicitly disclose the use of a distinct welding compositions such that the welding composition is diffused 2 mm or less into the core block (the brazed layers).
et al. disclose that welding aluminum to dissimilar materials is known to create brittle intermetallic compounds and disclose the use of a CMT welding process by which the compound layer is made to be small such as to result in a mechanically sound joint (Section 1. Introduction).  While Zhang et al. provides data specifically with regards to aluminum and zinc coated steel, there is a reasonable expectation that CMT welding will reduce the formation of intermetallic compounds and provide mechanically sound joints in other dissimilar materials given that field of welding aluminum to dissimilar metals to which Zhang et al. is directed.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the welding technique disclose by Zhang et al. in forming the welds known in the prior art to lead to cracking thereby providing a reduction in the formation if brittle intermetallic compounds.  The welding composition would conform to applicants’ claimed requirement of being diffused less than 2mm or less into the core block given the formation of a compound layer that is 10µm or less.
Given differences in use and processes of brazing and welding one of ordinary skill in the art considering the disclosed prior art would expect the brazing and welding compositions to be different.  However it is also within the ordinary level of skill in the art to select materials based on their availability, cost, and desired physical properties. Therefore one of ordinary skill in the art at the time of the invention would have found it obvious to select the weld and brazing materials from suitable compositions, including those which are distinct.
Regarding applicants’ claim 2, applicants’ admit that it was known form conventional welds with respect to multiple brazing boundaries (present specification page 1).
Regarding applicants’ claims 5, 6 and 20, Applicants do not appear to disclose specific welded manifold configurations, however applicants admit that various configurations where known via US Application 10/695,400 which applicants’ have incorporated by reference in the present specification (present specification page 9, herein referring to US Patent 7,422,910).   One of ordinary skill in the art at the time of the invention would have found it obvious to use known manifold configurations which have been demonstrated to be effective for use in heat exchanging devices.  Further absent a showing that a particular manifold configuration is critical, the presently claimed configurations are not found to establish a distinction over those manifold configurations demonstrated in the art to be effective such as those admitted by applicants through US Application 10/695,400.  Manifold configurations such as those disclosed in figures 38 and 39 of US patent 7,422,910 include single wall enclosures which enclose a plurality of apertures form the core.

Claims 3, 4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicants admitted prior art in view of Zhang et al. (The arc characteristics and metal transfer behavior of cold metal transfer and its use in joining aluminum to zinc coated steel, Materials Science and Engineering A, 499(2009)111-113), as applied to claim 1 above, further in view of Memory et al. (US Patent 7,343,965).
Regarding applicants’ claim 3, applicants do not appear to admit a specific configuration for the known laminated devices nor the number of laminates across which the weld is formed, however Memory et al. disclose a brazed plate high pressure heat exchanger comprising a plurality of layers including fluid channels with inlets and outlets disposed on the edges of the sheets (figures 20 and 21, as well as, col. 9 lines 17-36 and col. 6 lines 37-67).  One of ordinary skill in the art at the time of the invention would have found it obvious to apply the welding techniques of Zhanng et al. to prior art laminates as disclosed by applicants including those meeting the claimed configuration such as the heat exchanger of Memory et al. 
Regarding applicants’ claim 4, Memory et al. do not appear to explicitly disclose how the brazed plate heat exchanger preforms in test as claimed, however Memory et al. disclose that the heat exchanger is designed to operate at pressures greater than 1000psi (col 5 lines 1-10).  Additionally a brazed plate heat exchanger welded by a CMT technique is substantially identical to applicants’ disclosed structure and process and therefore would be expected to have substantially identical properties including properties meeting the requirements of the claimed test.
Regarding applicants’ claim 7, the process of diffusion bonding is a product-by-process limitation and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the laminated prior art structure as discussed above meets the requirements of the claimed laminate configuration then the laminated structure as disclosed by Memory et al. meets the requirements of the presently claimed laminated apparatus.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784